DETAILED ACTION
Notice
This mailing resets the period of response. The Invitation to Participate in DSMER Pilot Program was erroneously included in the prior action, it is unavailable for this application as it is a continuation.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving patient data and computing an estimate. The limitations of receiving patient data and computing an estimate covers performance of the limitation in the mind but for the recitation of generic computer components. No hardware elements are recited. This falls within the category of a mental process.
Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. No additional elements are recited that can be considered a practical application or significantly more.  The claims are not patent eligible.
The dependent claims are directed to the same abstract idea without a practical application or significantly more and are rejected for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2011/0021898 to Wei et al.
As to claim 1, Wei discloses a method comprising:
receiving exogenous pharmacon data for a time T1, and glucose time-series data for a time period preceding a time T2 of on board estimation of the pharmacon (Wei [0086]-[0089]);
estimating baseline glucose time-series data from the time T2 of XOB estimation into a time T3 based on the data for time T1 and continuous glucose monitoring (CGM) system data for the time period preceding T2 (Wei [0086]-[0089]);
iteratively estimating a plurality of glucose time-series data from the time T2 to the time T3 based on a range of possible values for the data at the time T2 and the CGM data for the time period preceding T2 (Wei [0086]-[0089]);
comparing the baseline glucose time-series data with the plurality of glucose time-series to determine a best match from which an exogenous pharmacon on board (XOB) estimate is selected (Wei [0086]-[0089]); and
outputting the XOB estimate (Wei [0086]-[0089]).
As to claim 2, see the discussion of claim 1, additionally, Wei discloses the method wherein the exogenous pharmacon data is received from one of a connected device (Wei [0029]).
As to claim 3, see the discussion of claim 2, additionally, Wei discloses the method wherein the connected device is an insulin pump (Wei [0072]).
As to claim 4, see the discussion of claim 1, additionally, Wei discloses the method wherein the exogenous pharmacon data comprises at least one of insulin on board (IOB) or carbohydrates on board (COB) (Wei [0013] and [0076]).
As to claim 5, see the discussion of claim 1, additionally, Wei discloses the method further comprising removing at least one of non-reliable data or spurious data from the exogenous pharmacon data and the glucose time-series data (Wei [0033])
As to claim 6, see the discussion of claim 1, additionally, Wei discloses the method wherein at least one of the exogenous pharmacon data or the glucose time-series data comprises one or more of doses or amounts of previously injected pharmacon (Wei [0086]-[0089]).
As to claim 7, see the discussion of claim 1, additionally, Wei discloses the method wherein the glucose time-series data is continuous or semi- continuous (Wei [0013]). 
As to claim 8, see the discussion of claim 1, additionally, Wei discloses the method wherein the iteratively estimating ranges from the pharmacon being removed from 0 to the pharmacon having the full amount (Wei [0086]-[0089]).
As to claim 9, see the discussion of claim 1, additionally, Wei discloses the method wherein outputting the XOB estimate comprises outputting the XOB estimate to at least one of a diabetes management system (Wei [0072]).
As to claim 10, see the discussion of claim 1, additionally, Wei discloses the method wherein the XOB estimate comprises the equivalent amount of a pharmacon left in a subject, wherein the pharmacon comprises at least one of insulin or carbohydrates (Wei [0086]-[0089]).
As to claim 11, Wei discloses a method comprising:
Wei [0086]-[0089]);
estimating baseline glucose time-series data from the time T2 of IOB estimation into a time T3 based on the insulin data for time T1 and CGM system data for the time period preceding T2 (Wei [0086]-[0089]);
iteratively estimating a plurality of glucose time-series data from the time T2 to the time T3 based on a range of possible values for the insulin data at the time T2 and the CGM data for the time period preceding T2 (Wei [0086]-[0089]);
comparing the baseline glucose time-series data with the plurality of glucose time-series to determine a best match from which an IOB estimate is selected (Wei [0086]-[0089]); and
outputting the IOB estimate (Wei [0086]-[0089]).
As to claim 12, see the discussion of claim 11, additionally, Wei discloses the method wherein the insulin data is received from one of a connected device (Wei [0029]).
As to claim 13, see the discussion of claim 12, additionally, Wei discloses the method wherein the connected device is an insulin pump (Wei [0072]).
As to claim 14, see the discussion of claim 11, additionally, Wei discloses the method further comprising removing at least one of non-reliable data or spurious data from the insulin data and the CGM system time-series data (Wei [0033])
As to claim 15, see the discussion of claim 11, additionally, Wei discloses the method wherein at least one of the insulin data or the CGM system time- series data comprises one or more of doses or amounts of previously injected or ingested insulin data (Wei [0086]-[0089]).
As to claim 16, see the discussion of claim 11, additionally, Wei discloses the method wherein the CGM system time-series data is continuous  (Wei [0013]). 
As to claim 17, see the discussion of claim 11, additionally, Wei discloses the method wherein the iteratively estimating ranges from the insulin being removed from 0 to the insulin having the full amount (Wei [0086]-[0089]).
As to claim 18, see the discussion of claim 11, additionally, Wei discloses the method wherein outputting the IOB estimate comprises outputting the IOB estimate to at least one of a diabetes management system (Wei [0072]).
As to claim 19, see the discussion of claim 11, additionally, Wei discloses the method wherein the IOB estimate comprises the equivalent amount of insulin left in a subject (Wei [0086]-[0089]).
As to claim 20, Wei discloses a method comprising:
receiving carbohydrate data for a time T1, and continuous glucose monitoring (CGM) system time-series data for a time period preceding a time T2 of carbohydrates on board (COB) estimation (Wei [0086]-[0089]);
estimating baseline glucose time-series data from the time T2 of COB estimation into a time T3 based on the carbohydrate data for time T1 and CGM system data for the time period preceding T2 (Wei [0086]-[0089]);
iteratively estimating a plurality of glucose time-series data from the time T2 to the time T3 based on a range of possible values for the carbohydrate data at the time T2 and the CGM data for the time period preceding T2 (Wei [0086]-[0089]);
comparing the baseline glucose time-series data with the plurality of glucose time-series to determine a best match from which a COB estimate is selected (Wei [0086]-[0089]); and
outputting the COB estimate (Wei [0086]-[0089]).
As to claim 21, see the discussion of claim 20, additionally, Wei discloses the method wherein the carbohydrate data is received from one of a subject or a connected device (Wei [0059]).
As to claim 22, see the discussion of claim 21, additionally, Wei discloses the method wherein the connected device is a glucose monitor (Wei [0059]).
As to claim 23, see the discussion of claim 20, additionally, Wei discloses the method further comprising removing at least one of non-reliable data or spurious data from the carbohydrate data and the CGM system time-series data (Wei [0033])
As to claim 24, see the discussion of claim 20, additionally, Wei discloses the method wherein at least one of the carbohydrate data or the CGM system time-series data comprises one or more of doses or amounts of previously injected or ingested carbohydrate data (Wei [0086]-[0089]).
As to claim 25, see the discussion of claim 20, additionally, Wei discloses the method wherein the CGM system time-series data is continuous  (Wei [0013]). 
As to claim 26, see the discussion of claim 20, additionally, Wei discloses the method wherein the iteratively estimating ranges from the carbohydrates being removed from 0 to the carbohydrates having the full amount (Wei [0086]-[0089]).
As to claim 27, see the discussion of claim 20, additionally, Wei discloses the method wherein outputting the COB estimate comprises outputting the COB estimate to at least one of a diabetes management system (Wei [0072]).
As to claim 28, see the discussion of claim 20, additionally, Wei discloses the method wherein the COB estimate comprises the equivalent amount of carbohydrate left in a subject (Wei [0086]-[0089]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 11,241,536 to Yang see claim 1 “ estimated plasma insulin concentration and the glucose level measurements at a plurality of times; calculating an amount of insulin to be delivered at a current time using the autoregressive model and a proportional-integral-derivative (PID) controller respectively, wherein the PID controller calculates the amount of insulin to be delivered based on a difference between the glucose level measurement of the current time and a desirable glucose level and a plurality of predetermined gains” 
U.S. Patent Application Publication 2014/0066886 to Roy which discusses continuous glucose monitoring and estimated insulin levels.
Keenan which discusses insulin on board compensation for a closed loop insulin infusion system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/Primary Examiner, Art Unit 3686